Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on March 1, 2021 is acknowledged.
The Examiner further notes that the elected claims contain multiple species which the Examiner currently considers to be obvious variants, and thus no additional restriction is being made at the time. If Applicant would like to argue that the species listed below are not obvious variants, Applicant should provisionally elect the species they would like to be examined.
Species I, Claims 2-6: Changing the relative velocity per shot region as a function of area overlap
Species II, Claims 7-8: Changing the deformation force per shot region as a function of area overlap
Species III, Claims 9-10: Changing the pressing force per shot region as a function of area overlap
Species IV, Claim 11: Changing the shape in contact region as a function of area overlap
Species V, Claim 12: Changing as a function of area overlap (it is unclear if this actually further limits Claim 1, since the final clause of Claim 1 seems to necessarily include changing the process condition in accordance with the area when the process condition changes on the basis of which shot region is being formed, with the shot regions being distinguished by area)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-14, the Claim 1 Lines 11-13 recitation that “an area where the mold faces the substrate during the process is different between the first shot region and the second shot region” is unclear. First, the “area” is not well-defined – the area as claimed is not tied to anything in particular, so if the mold has moved at all, it is in fact in a different area and would meet the claimed conditions. However, as the specification implies a more specific definition, it is unclear which interpretation is correct. Adding to the confusion is that clause structure makes it sound like the space between the first and second shot regions is what is different (from what?) and further makes it sound like the area might include different parts between the first and second shot regions.
Clear wording in light with what is implied by the specification might be --an area defined by the overlap of the vertical projection of the mold and the substrate during the contacting process differs in size for the first shot region and the second shot region.-- Note that the Examiner uses the definite article “the” since there can be only one vertical projection of the mold, and thus only one overlap. Note further that this condition could be met by the mold changing in length during deformation of the mold (as is also the case for the claim as currently written), so if that is not a desired reading, Applicant would need to further narrow the scope of the claim. 

Further regarding Claim 11, it is not clear which shapes difference is being reduced and how (is it that the difference between the first and second shot shapes is being reduced, or is it that the difference between the mold and substrate shapes are being changed differently for each shot region?).

Further regarding Claim 12, as discussed above, the Examiner presumes Claim 12 is supposed to further limit Claim 1, but since it does not currently seem to do so, it is unclear what Applicant is trying to claim. A more specific relationship between the process condition an area than just different shot regions?

Once it is clear how the claims should be interpreted, examination on the merits will proceed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Wakabayashi (US 2016/0297136 A1, hereinafter Wakabayashi).
Regarding Claims 1-14, as best as the claims can be understood, Wakabayashi teaches a forming apparatus comprising a deformation unit (per [0030]) and a controller configured to customize the tilt of the mold based on proximity of the shot region to the edge of the substrate (per [0033]-[0040] and throughout the disclosure), thereby changing the area for different shot regions and controlling a process condition based thereon, with process conditions including deformation and reducing shape differences. 
Additionally, once the concept of changing process conditions based on proximity to substrate edge and area overlap has been introduced, changing other known process conditions as claimed would thus be obvious variants of the same concept. Further note in [0063] that the method can include planarization.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN M OCHYLSKI whose telephone number is (571)270-7009.  The examiner can normally be reached on Monday-Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RYAN M OCHYLSKI/Primary Examiner, Art Unit 1743